     Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 1 of 23



 1   LORI E. ANDRUS (SBN 205816)
     lori@andrusanderson.com
 2   ANDRUS ANDERSON LLP
     155 Montgomery Street, Suite 900
 3
     San Francisco, CA 94104
 4   Telephone:    (415) 986-1400
     Facsimile:    (415) 986-1474
 5
     Attorneys for Plaintiff
 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                        OAKLAND DIVISION
10

11    JANE DOE,                                      CASE NO. 4:18-cv-05393-DMR
12                    Plaintiff,                     DECLARATION OF PAUL
13                                                   LAPRAIRIE IN SUPPORT OF
              vs.                                    PLAINTIFF’S MOTION FOR
14                                                   JUDGMENT UPON DEFAULT
      STUART DINNIS,
15
                      Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28

     DECLARATION OF PAUL LAPRAIRIE IN SUPPORT OF PLAINTIFF’S MOTION FOR JUDGMENT UPON
     DEFAULT
                                                                   Case No: 4:18-cv-05393-DMR
     Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 2 of 23



 1   I, Paul Laprairie, declare as follows:

 2           1.     I am an associate in the law firm of Andrus Anderson LLP. I am duly admitted to

 3   practice before the courts of the State of California, including the United States District Court for

 4   the Northern District of California. I have personal knowledge of the facts set forth in this

 5   declaration, and, if called as a witness, I could and would testify thereto. I submit this declaration

 6   in support of Plaintiff’s Motion for Judgment Upon Default.

 7           2.     Dinnis has not responded to the Complaint and neither he nor any counsel on his

 8   behalf have contacted Plaintiff or her counsel since the Complaint was filed.

 9           3.     I prepared the attached Exhibit A which outlines the calculations of Plaintiff Jane

10   Doe’s Lost Compensation. It is offered as demonstrative evidence of Plaintiff’s damages and as a

11   summary of the evidence provided in Jane Doe’s declaration under Federal Rule of Evidence

12   1006.

13           4.     I prepared the attached Exhibit B which outlines the calculations of Plaintiff Jane

14   Doe’s Diminished Future Earnings. It is offered as demonstrative evidence of Plaintiff’s damages

15   and as a summary of the evidence provided in Jane Doe’s declaration under Federal Rule of

16   Evidence 1006.

17           5.     In preparing the calculations for Plaintiff Jane Doe’s Diminished Future Earnings,

18   to determine Ms. Doe’s worklife expectancy I referenced the Retirement Age & Trend Analysis of

19   the Executive Branch: Fiscal Year 2015 to Fiscal Year 2017, United States Office of Personnel

20   Management (Sept. 2018).

21           6.     In preparing the calculations for Plaintiff Jane Doe’s Diminished Future Earnings,

22   to determine the applicable interest rate, I averaged the 5-year treasury bond yields of the past 17

23   years as reported by the U.S. Department of the Treasury. These rates are available online at:

24   https://www.treasury.gov/resource-center/data-chart-center/interest-

25   rates/Pages/TextView.aspx?data=yield.

26           7.     Attached as Exhibit C is a true and correct copy of The Wall Street Journal article

27   “When the Client Is a Harasser” from the July 7-8, 2018 edition.

28
                                              1
     DECLARATION OF PAUL LAPRAIRIE IN SUPPORT OF PLAINTIFF’S MOTION FOR JUDGMENT UPON
     DEFAULT
                                                                   Case No: 4:18-cv-05393-DMR
     Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 3 of 23



 1          8.      Attached as Exhibit D is a true and correct copy of excerpts from the deposition of

 2   Jane Doe taken November 2, 2018 by counsel for Virgin America, Inc. and Alaska Air Group,

 3   Inc.

 4          9.      The Declaration of Benjamin J. Albritton in support of Plaintiff’s Motion for

 5   Judgment Upon Entry of Default is offered as an expert opinion. Dr. Albritton is qualified as an

 6   expert under Federal Rule of Evidence 702 by knowledge, skill, experience, training and

 7   education as evidenced by his curriculum vitae attached to his declaration.

 8          10.     The exhibits to Jane Doe’s declaration, consisting of her pay stubs, are

 9   authenticated by her testimony as a witness with knowledge under Federal Rules of Evidence

10   901(b)(1).

11          I declare under penalty of perjury pursuant to the laws of the state of California that the

12   foregoing is true and correct.

13
     February 28, 2019
14                                                            /s/ Paul Laprairie
                                                                  Paul Laprairie
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
     DECLARATION OF PAUL LAPRAIRIE IN SUPPORT OF PLAINTIFF’S MOTION FOR JUDGMENT UPON
     DEFAULT
                                                                   Case No: 4:18-cv-05393-DMR
  Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 4 of 23




                  EXHIBIT A
   TO DECLARATION OF PAUL
 LAPRAIRIE ― CALCULATIONS OF
JANE DOE’S LOST COMPENSATION
     Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 5 of 23




 1                                     Plaintiff Doe’s Lost Compensation
 2                                Plaintiff’s Compensation Information
 3    Salary at Research Now                                  $150,000 annually   $12,500 monthly
 4    At the time Plaintiff Doe was assaulted by the
 5    Defendant, she was employed at Research Now
 6

 7    Initial Salary at American Airlines                     $80,267 annually    $6,688 monthly
 8    After Plaintiff Doe was forced to resign from her job
 9    at Research Now, she took a position at her former
10    employer American Airlines.
11    Post-Raise Salary at American Airlines                  $97,721 annually    $8,143 monthly
12    Beginning September 19, 2018 Plaintiff Doe received
13    a promotion and corresponding increase in pay at
14    American Airlines
15    Note: Benefits were roughly equivalent between Research Now and American Airlines and
16    have been excluded from the above. Plaintiff Doe was eligible for a 20% bonus at Research
17    Now ($30,000 per year), but as Plaintiff Doe left Research Now before it was awarded, it has
18    been excluded from the Salary at Research Now. This has the effect of underestimating her
19    pre-assault earning potential.
20

21   //
22   //
23                              Time Period of Plaintiff’s Compensation
24    American Airlines Compensation at Initial Salary                            18 months
25    Plaintiff Doe began working at American Airlines following her
26    resignation from Research Now on March 6, 2017. She was paid her
27    Initial Salary until she was promoted.
28
     Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 6 of 23




 1    American Airlines Compensation at Post-Raise Salary                            4 months
 2    On September 19, 2018 Plaintiff Doe was promoted and began receiving
 3    her Post-Raise Salary, which she continues to receive until the date of this
 4    Motion for Entry of Default
 5    Note: Time at each salary position is rounded down. This has the effect of understating the
 6    time period she has received reduced pay for.
 7
 8                            Calculation of Plaintiff’s Lost Compensation
 9    Compensation Lost at Initial Salary Rate                                       $104,599.20
10    Calculated by taking the number of months at her Initial Salary (18) and
11    multiplying it by the difference in monthly pay at Research Now and the
12    monthly pay at her Initial Salary at American Airlines ($5,811.05).
13    Compensation Lost at Post-Raise Rate                                           $17,462.28
14    Calculated by taking the number of months at her Post-Raise Salary (4)
15    and multiplying it by the difference in monthly pay at Research Now and
16    the monthly pay at her Post-Raise Salary ($4,356.57)
17    Total Compensation Lost Since the Assault                                      $122,025.48
18

19
20

21

22
23

24

25
26

27

28
 Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 7 of 23




                 EXHIBIT B
  TO DECLARATION OF PAUL
LAPRAIRIE ― CALCULATIONS OF
JANE DOE’S DIMINISHED FUTURE
          EARNINGS
     Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 8 of 23



 1                            Plaintiff Doe’s Diminished Future Earnings

 2

 3                                        Future Lost Earnings
 4   Annual Gap in Earnings                                                    $52,278.85
 5   Subtracting Plaintiff’s current annual salary ($97,721.15) from her
 6   Research Now annual salary ($150,000) to arrive at the difference
 7   between what her compensation would have been before she was forced
 8   to resign from Research Now after the assault and what it is now.
 9   Worklife Expectancy                                                       61 years
10   US Office of Personnel Management Average Retirement Age for a
11   White Female (rounded down). Retirement Age & Trend Analysis of the
12   Executive Branch: Fiscal Year 2015 to Fiscal Year 2017, page 15, United
13   States Office of Personnel Management (Sept. 2018).
14   Note: This is 4 years less than Plaintiff’s intended retirement age.
15   Remaining Work Years                                                      17 years
16   Difference between Plaintiff’s current age (44) and her worklife
17   expectancy (61).
18

19                          Calculation of Plaintiff’s Future Lost Earnings
20   Interest Rate                                                             3%
21   The 17-year average of 5-year treasury bond yields is 2.48% rounded to
22   the nearest whole number.
23   Note: Rounding up leads to a lower present value of Future Lost
24   Earnings.
25   Present Value Factor                                                      13.17
26   Taken from the cell in CACI No. 3904B – Table A where Plaintiff’s
27   remaining work years (17) and interest rate (3%) intersect. CACI No.
28
     Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 9 of 23



 1   3904B – Table A is used to multiply a repeating identical amount to arrive
 2   at the present value of damages.
 3   Present Value of Future Lost Earnings                                        $688,512.45
 4   Annual Gap in Earnings times the Present Value Factor yields the present
 5   value of future lost earnings.
 6   Note: The effect of inflation has been excluded from these calculations.
 7   Excluding inflation produces a smaller present value of future lost
 8   earnings than Plaintiff would be entitled to.
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 10 of 23




                 EXHIBIT C
 TO DECLARATION OF PAUL
 LAPRAIRIE ― WALL STREET
     JOURNAL ARTICLE
Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 11 of 23
Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 12 of 23
Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 13 of 23




                 EXHIBIT D
 TO DECLARATION OF PAUL
LAPRAIRIE ― EXCERPTS FROM
  JANE DOE’S DEPOSITION
     Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 14 of 23


1                      UNITED STATES DISTRICT COURT
2                    NORTHERN DISTRICT OF CALIFORNIA
3                              OAKLAND DIVISION
4
5    JANE DOE,
6               PLAINTIFF,
7         vs.                                        NO. 4:18-CV-02420-DMR
8    VIRGIN AMERICA, INC., ALASKA
9    AIR GROUP, INC. AND STUART
10   DINNIS,
11              DEFENDANTS.
12    ______________________________________________________
13
14              VIDEOTAPED DEPOSITION OF
15                       SAN FRANCISCO, CALIFORNIA
16                        FRIDAY, NOVEMBER 2, 2018
17                                 VOLUME I
18
19
20
21   REPORTED BY:
22   MEGAN F. ALVAREZ, RPR, CSR No. 12470
23   JOB NO. 3066297
24   PAGES 1 - 298
25   PAGES 126, 129, 130 Confidential and Bound Separate

                                                                Page 1

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 15 of 23


1                     UNITED STATES DISTRICT COURT

2                   NORTHERN DISTRICT OF CALIFORNIA

3                             OAKLAND DIVISION

4

5    JANE DOE,

6               PLAINTIFF,

7         vs.                                     NO. 4:18-CV-02420-DMR

8    VIRGIN AMERICA, INC., ALASKA

9    AIR GROUP, INC. AND STUART

10   DINNIS,

11              DEFENDANTS.

12    ______________________________________________________

13

14

15

16                Videotaped Deposition of                       ,

17   Volume I, taken on behalf of Defendants, at Cornerstone

18   Law Group, 351 California Street, Suite 600, San

19   Francisco, California, beginning at 9:02 a.m. and ending

20   at 4:19 p.m. on Friday, November 2, 2018, before

21   Megan F. Alvarez, RPR, Certified Shorthand Reporter

22   No. 12470.

23

24

25

                                                                 Page 2

                               Veritext Legal Solutions
                                    866 299-5127
     Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 16 of 23


1    APPEARANCES:
2
3    FOR PLAINTIFF:
4                 BY:    LORI ANDRUS, ESQ.
5                 ANDRUS ANDERSON LLP
6                 155 MONTGOMERY STREET, SUITE 900
7                 SAN FRANCISCO, CALIFORNIA 94104
8                 415.986.1400
9                 415.986.1474 FAX
10                LORI@ANDRUSANDERSON.COM
11
12   FOR DEFENDANTS VIRGIN AMERICA, INC., AND ALASKA AIR
13   GROUP, INC.:
14                BY:    PAUL J. BYRNE, ESQ.
15                CORNERSTONE LAW GROUP
16                351 CALIFORNIA STREET, SUITE 600
17                SAN FRANCISCO, CALIFORNIA 94110
18                415.357.2094
19                415.974.6433 FAX
20                PBYRNE@CORNERLAW.COM
21
22   THE VIDEO OPERATOR:
23                BRANDON MILLER, VERITEXT
24
25

                                                                Page 3

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 17 of 23


1         A.   The only other people I would have               11:07:32

2    traveled with would have been local.                       11:07:34

3         Q.   And describe to me how you were feeling          11:07:37

4    about this, spending so much time in that -- in            11:07:40

5    New York in December, hotel rooms alone.      Tell me      11:07:44

6    about how you were feeling.                                11:07:48

7         A.   That's when I began to kind of understand        11:07:54

8    that I had more of a -- a problem with it.                 11:07:56

9         Q.   Okay.                                            11:07:58

10        A.   I think I had tried to suppress those            11:08:00

11   feelings due to the impact of my job or me, allowing       11:08:02

12   them to know that I couldn't handle it of sorts            11:08:07

13   because such as my job depended on it.     Right?   And    11:08:11

14   coming back after the holidays and knowing that we         11:08:14

15   had a full list of partners that I would need to be        11:08:24

16   traveling to see was really tough for me                   11:08:28

17   emotionally.                                               11:08:30

18        Q.   And at some point you resigned from              11:08:36

19   Research Now, correct?                                     11:08:38

20        A.   Yes.                                             11:08:39

21        Q.   And why was that?                                11:08:41

22        A.   When we sat down to talk about all the           11:08:48

23   partnerships, how many and who needed to be seen and       11:08:50

24   dates, and all of that, it was overwhelming to me,         11:08:53

25   and I struggled with it overall.                           11:08:56

                                                                Page 100

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 18 of 23


1               And we were sitting discussing that               11:09:00

2    specific thing with Ryan, and I just leaned back in          11:09:03

3    my chair and I was like, "You know what?        I can't do   11:09:06

4    this."                                                       11:09:09

5               And he was like, "What do you mean?"              11:09:09

6               "I just can't do it."                             11:09:13

7               And so he said, "Why don't you take some          11:09:14

8    time to think about that."                                   11:09:21

9               And I said, "I have been."                        11:09:22

10              And so I -- I verbally resigned that day.         11:09:24

11        Q.    And what day was that?                            11:09:32

12        A.    I don't have a date.                              11:09:36

13        Q.    Was it in December or January?                    11:09:38

14        A.    It was early January.                             11:09:39

15        Q.    2017?                                             11:09:41

16        A.    2017.                                             11:09:42

17              And all he asked was, "If I can ensure            11:09:42

18   that you're not traveling, will you stay on a month          11:09:45

19   with us, and we'll get a replacement in?"                    11:09:49

20              And I said, "Absolutely."                         11:09:51

21        Q.    Did you -- and you said -- who was the            11:09:57

22   person?   This was --                                        11:10:06

23        A.    My boss, Ryan Jantz.                              11:10:07

24        Q.    Okay.   J-A-N-T-Z?                                11:10:09

25        A.    Yes.                                              11:10:12

                                                                  Page 101

                                Veritext Legal Solutions
                                     866 299-5127
     Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 19 of 23


1          Q.     All right.    Did you have any -- at that     11:10:12

2    time, did you have any discussion with Ryan about          11:10:17

3    accommodating your concerns over travel other than,        11:10:19

4    you know, "Hey, you don't have to travel for a             11:10:22

5    month.     Can you stick around?"                          11:10:24

6          A.     No.    That's the primary thing that we       11:10:29

7    discussed:     I wouldn't be going out to partnerships.    11:10:32

8          Q.     And was there any discussion about whether    11:10:40

9    there was a way to continue working in your position       11:10:41

10   without having to travel as much?                          11:10:44

11         A.     The only thing that was discussed later --    11:10:50

12   it was not during that time -- was to basically take       11:10:52

13   a demotion to an account manager position where I          11:10:55

14   wasn't traveling.                                          11:11:00

15         Q.     And what did you understand that demotion     11:11:01

16   to be?                                                     11:11:08

17         A.     The people that work on my team that are      11:11:09

18   senior account managers and that lead do have a lot        11:11:11

19   of flexibility to just work from home if they need         11:11:15

20   to.   And dependent upon which accounts you're given,      11:11:17

21   you may or may not be traveling very much.                 11:11:22

22         Q.     Did you have an understanding of what the     11:11:28

23   salary of your folks working under you -- similar          11:11:30

24   positions that you could have been demoted to?             11:11:33

25         A.     Yes.                                          11:11:35

                                                                Page 102

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 20 of 23


1         Q.   What was that?                                   11:11:37

2         A.   Anywhere from 60,000 to potentially 85, I        11:11:38

3    think, may have been the top salary that someone on        11:11:40

4    my team was making at the time.                            11:11:44

5         Q.   If you know, were those positions eligible       11:11:49

6    for bonuses?                                               11:11:53

7         A.   I honestly don't recall.      I don't believe    11:11:58

8    so, but I don't recall 100 percent.                        11:12:01

9         Q.   Okay.    Did you ever think about taking a       11:12:03

10   demotion or taking a different job that didn't             11:12:06

11   require as much travel and staying at Research Now?        11:12:10

12        A.   I thought about it.     But with everything      11:12:20

13   that had gone on, it was just -- I felt like it            11:12:22

14   wasn't the -- the right thing for me to do.                11:12:31

15        Q.   Why?                                             11:12:38

16        A.   There were just a lot of stressors, too,         11:12:39

17   of them still being partners with Virgin and, you          11:12:41

18   know, the business aspect.    And it's embarrassing.       11:12:44

19   I mean, right?    You go from a VP job to take a           11:12:49

20   senior account manager role is demeaning, and so           11:12:54

21   there's talk and what are people going to say.             11:13:00

22        Q.   Were people on your team aware of what           11:13:06

23   happened to you in Toronto at Research Now?                11:13:09

24        A.   There were two individuals I spoke to            11:13:13

25   about the incident, yes.                                   11:13:16

                                                                Page 103

                                Veritext Legal Solutions
                                     866 299-5127
     Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 21 of 23


1            A.      Correct.                                    13:27:50

2            Q.      Again, if anything comes up today, just     13:27:52

3    let me know.        Okay?                                   13:27:54

4            A.      (Witness nods head.)                        13:27:56

5            Q.      All right.    Good.                         13:28:08

6                    One other -- I just want to close out one   13:28:09

7    area.        I think you had, but I -- going back to your   13:28:11

8    health and how the incident that's the subject of           13:28:18

9    this lawsuit has affected your health.                      13:28:21

10                   Have you described to me all of the         13:28:24

11   ways -- all of the ways that your physical and              13:28:30

12   mental health have been affected potentially by the         13:28:31

13   incident that's the subject of this lawsuit?                13:28:36

14           A.      I think -- I think I touched on a few       13:28:38

15   things, but I'd like to clarify.                            13:28:41

16                   Again, after knowledge and discussions      13:28:44

17   with these women, of course it brought up some              13:28:47

18   pretty horrendous feelings and experiences,                 13:28:49

19   flashbacks for me personally.                               13:28:56

20                   I began, very early on after the attack,    13:28:58

21   to have nightmares.          They escalated again in the    13:29:02

22   late spring.                                                13:29:07

23                   One of the recurring nightmares I would     13:29:13

24   have is that there was these women in a hotel, I'd          13:29:16

25   be in a hallway, and they were screaming for me to          13:29:18

                                                                 Page 171

                                      Veritext Legal Solutions
                                           866 299-5127
     Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 22 of 23


1    help them.     And I would essentially be trying to run           13:29:27

2    to get to these voices, women, and I would feel a                 13:29:34

3    push from the back.     And when I fell forward, I                13:29:41

4    would wake up.                                                    13:29:43

5                 And in May, I remember it was late                   13:29:45

6    May 2017 and I woke up and I couldn't -- I could not              13:29:47

7    breathe.     I -- I couldn't get enough air.      I stood         13:29:54

8    up.   I put my hands over my head.      I was shaking.        I   13:29:59

9    remember feeling like I was just going to pass out                13:30:04

10   completely.                                                       13:30:09

11                And I went upstairs to my daughter's room.           13:30:10

12   I woke her up, my daughter             , my oldest                13:30:13

13   daughter, because I said, "Please stay with me.          If       13:30:17

14   I black out or I pass out, I need you to call 911."               13:30:20

15                And that's the hardest thing, is that they           13:30:26

16   would either be sleeping with me -- I know                        13:30:32

17   would wake me up at night when I was screaming, and               13:30:35

18   she'd say, "Mom, you've got to stop."                             13:30:36

19                Just flashbacks.                                     13:30:42

20         Q.     When was the last time you had that type             13:30:46

21   of flashback?     When was the last time you had that             13:30:49

22   type of flashback?                                                13:30:49

23         A.     I was having them most often between the             13:30:57

24   April and August/September 2017 time frame.                       13:31:06

25                I have a couple of times, you know, still            13:31:16

                                                                       Page 172

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 4:18-cv-05393-DMR Document 74-3 Filed 12/05/19 Page 23 of 23


1    I'll wake up in sweats, you know, having a                 13:31:18

2    nightmare, things like that.                               13:31:21

3               But any other major heart rate or kind of       13:31:25

4    issue that I would sense would only be from what we        13:31:28

5    described earlier:    If there's any sudden -- someone     13:31:32

6    running on an elevator, or, you know, catching             13:31:37

7    myself, not want to get on because there is a male         13:31:41

8    figure on the elevator and I'll wait.       You know, I    13:31:43

9    can tell me heart rate gets up.                            13:31:46

10              But those are the type, the only...             13:31:48

11        Q.    Do you recall having those type of              13:31:54

12   flashbacks prior to speaking to Ms. Botero?                13:31:56

13        A.    I did.                                          13:31:59

14        Q.    And take me -- when was the -- was the          13:32:01

15   earliest in April 2017?                                    13:32:02

16        A.    The earliest for any, like, flashbacks and      13:32:06

17   nightmares, I had them very recently after the             13:32:08

18   attack.   That's another reason why I reached out to,      13:32:13

19   you know, some type of counselor, because I thought,       13:32:19

20   you know, maybe I -- that would help.                      13:32:22

21              And HR put me in touch with the                 13:32:24

22   individuals to talk to.                                    13:32:26

23              You know, tried just different coping           13:32:31

24   skills.   I'm trying to, you know, things that they        13:32:33

25   say, write it down.    I had a really hard time with       13:32:36

                                                                Page 173

                                Veritext Legal Solutions
                                     866 299-5127
